DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard (US 3,696,521).

    PNG
    media_image1.png
    339
    411
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    704
    479
    media_image3.png
    Greyscale



Regarding claim 1, Hubbard shows a dryer (10, fig. 1) comprising: 
a housing (11, figs. 1, 2); 
an inlet air path (inlet air path where item 18 disposed inside as shown in fig. 2) into the housing (11, figs. 1, 2); 
an outlet air path (outlet air path where item 22 disposed inside as shown in fig. 2) out of the housing (11, figs. 1, 2);
 a heating element (18, fig. 2) positioned to receive the inlet air path (inlet air path where item 18 disposed inside as shown in fig. 2) to heat air; and 
a drum (12, 23, fig. 2) to receive the heated air and to rotate articles (clothes, Abstract) within the housing (11, figs. 1, 2), wherein the drum (12, 23, fig. 2) is metal , the drum (12, 23, fig. 2) including 
an outer cylindrical wall (12, fig. 2), wherein the outer cylindrical wall (12, fig. 2) does not include holes (as shown in fig. 2, the item 12 does not include holes on its own wall),
an inner cylindrical wall (23, fig. 2) to fit within the outer cylindrical wall (12, fig. 2), wherein the inner cylindrical wall (23, fig. 2) includes holes (openings on item 25 of item 23, figs. 1-5), and 
an air passage (air passage between item 12 and 23, fig. 2) formed between the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) to receive the heated air from the inlet air path (inlet air path where item 18 disposed inside as shown in fig. 2) such that the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) are attached towards a front side (at item 21, fig. 2) of the drum (12, 23, fig. 2) to close the air passage (air passage between item 12 and 23, fig. 2), 


Regarding claim 9, Hubbard shows further comprising at least one paddle (29, fig. 2) connected to the inner cylindrical wall (23, fig. 2).

Regarding claim 10, Hubbard shows a drum (12, 23, fig. 2) to dry articles (clothes, abstract), the drum (12, 23, fig. 2) comprising: 
a metal (imperforated sheet steel, col. 2, lines 24-25) 
an outer cylindrical wall (12, fig. 2), wherein the outer cylindrical wall (12, fig. 2) does not include holes (as shown in fig. 2, the item 12 does not include holes on its own wall),
an inner cylindrical wall (23, fig. 2) to fit within the outer cylindrical wall (12, fig. 2), wherein the inner cylindrical wall (23, fig. 2) includes holes (openings on item 25 of item 23, figs. 1-5), and 
an air passage (air passage between item 12 and 23, fig. 2) formed between the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) to receive air to flow into an interior (internal space of item 23, fig. 2) of the drum (12, 23, fig. 2), wherein the interior (internal space of item 23, fig. 2) is defined by the inner cylindrical wall (23, fig. 2), such that the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) are attached towards a front side (at item 21, fig. 2) of the drum (12, 23, fig. 2) to close the air passage (air passage , wherein the air exits the air passage (air passage between item 12 and 23, fig. 2) through the holes (openings on item 25 of item 23, figs. 1-5) in the inner cylindrical wall (23, fig. 2).

Regarding claim 16, Hubbard shows further comprising at least one paddle (29, fig. 2) connected to the inner cylindrical wall (23, fig. 2).

Regarding claim 21, Hubbard shows wherein a distance between the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) are tapered (at item 14, fig. 2) to close an end of the drum (12, 23, fig. 2) configured towards the front side (at item 21, fig. 2).

Regarding claim 22, Hubbard shows wherein a distance between the outer cylindrical wall (12, fig. 2) and the inner cylindrical wall (23, fig. 2) are tapered (at item 14, fig. 2) to close an end of the drum (12, 23, fig. 2) configured towards the front side (at item 21, fig. 2).

Regarding claim 23, Hubbard shows wherein the heated air exits through the front side (at item 21, fig. 2) of the drum (12, 23, fig. 2).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3,696,521) in view of Denke (US 2015/0121717).

    PNG
    media_image1.png
    339
    411
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    704
    479
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    529
    409
    media_image4.png
    Greyscale


Regarding claim 17, Hubbard discloses a method for drying articles (clothes, abstract) within a dryer (10, fig. 1), the method comprising: 
heating air within an inlet air path (inlet air path where item 18 disposed inside as shown in fig. 2) within the dryer (10, fig. 1); 
flowing the heated air through an air inlet (inlet openings at item 20, fig. 2) to a drum (12, 23, fig. 2); 
moving the heated air within an air passage (air passage between item 12 and 23, fig. 2) formed by an outer cylindrical wall (12, fig. 2) and an inner cylindrical wall (23, fig. 2) of the and wherein the outer cylindrical wall (12, fig. 2) does not include holes (as shown in fig. 2, the item 12 does not include holes on its own wall); 
exiting the heated air from the air passage (air passage between item 12 and 23, fig. 2) through the holes (openings on item 25 of item 23, figs. 1-5) in the inner cylindrical wall (23, fig. 2) into an interior (internal space of item 23, fig. 2) of the drum (12, 23, fig. 2), wherein no air exits through the outer cylindrical wall (12, fig. 2) (as shown in fig. 2, the item 12 does not include holes on its own wall; therefore, no air exits through the item 12); and 
removing moisture from the articles (clothes, abstract) within the interior (internal space of item 23, fig. 2) of the drum (12, 23, fig. 2) using the heated air.
Hubbard does not disclose the outer cylindrical wall and the inner cylindrical wall are attached towards a front side of the drum to close the air passage to prevent the heated air from flowing from a front end of the air passage.
Denke teaches the outer cylindrical wall (Denke, outer casing at item 130, fig. 3, [0050]) and the inner cylindrical wall (Denke, 122, fig. 3, [0050]) are attached towards a front side (Denke, left side or front side of item 111, fig. 3) of the drum (Denke, 111, fig. 3) to close the air passage (Denke, 131, fig. 3) to prevent the heated air from flowing from a front end (Denke, left end or front end of item 131, fig. 3) of the air passage (Denke, 131, fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method for drying articles of Hubbard with the Denke, so that none of the drying air or heated air bypasses the volume defined by said inner cylindrical wall thus forcing all of the drying air or heated air to flow into the internal space or interior of the inner cylindrical wall which would result in a greater amount of the drying air or heated air being supplied to the article(s) or object(s) to be dried such as clothes inside the inner cylindrical wall and thus the time needed to dry article(s) or object(s) therein is reduced.  Thus, the dryer operates more efficiently and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799